DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent September 7, 2021, claim(s) 1-9, 11, and 25-34 is/are pending in this application; of these claim(s) 1 and 25 is/are in independent form.  Claim(s) 1 and 25 is/are currently amended; claim(s) 2-9, 11, and 26-34 is/are previously presented; claim(s) 10 and 12-24 is/are cancelled.
Allowable Subject Matter
Claims 1-9, 11, and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 17 line 11 – page 19 line 2, filed September 7, 2021, with respect to claims 1-9, 11, and 25-34 have been fully considered and are persuasive.  The rejection of claims 1-9, 11, and 25-34 has been withdrawn. 
In addition, the Examiner provides the following additional analysis regarding 35 U.S.C. § 101:  Ordinarily, a claim directed to a mere correlation would be a judicial exception, based on Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012).  However, Applicant’s claim is not a correlation, but instead comprises a determination of whether a relationship is not a simple linear combination and instead a synergy (or antagonism).
While it might be argued that determining a synergy/antagonism is the determination of a law of nature, the Examiner argues that determining a synergy (as claimed) is a technical solution to a technical problem.  This is because MPEP 
In addition, the Examiner does not have evidence that the administration of the claimed drugs, for specific claimed cancers, with the specific dose constraints for combination treatments in a way that is directed to collecting synergistic/antagonistic efficacy measurements or effecting treatments is in fact routine and conventional.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 24, 2021